        Case: 4:21-cv-00820-BYP Doc #: 1 Filed: 04/19/21 1 of 6. PageID #: 1




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO

                                                  )
FAMILY HEALTH PHYSICAL                            )   Civil Action No.
MEDICINE, LLC, individually and as the            )
representative of a class of similarly-situated   )
persons,                                          )
                                                  )   CLASS ACTION
       Plaintiff,                                 )
                                                  )
v.                                                )   COMPLAINT
                                                  )
SELECT MEDICAL CORPORATION,                       )
                                                  )
        Defendant.                                )
                                                  )
                                                  )
                                                  )

       Pursuant to Rules 7 and 8 of the Federal Rules of Civil Procedure, Plaintiff Family Health

Physical Medicine, LLC (“Family Health”) alleges the following against Defendant Select

Medical Corporation (“Select Medical Corporation”).

                                              PARTIES

       1.      Family     Health    is   an   Ohio     corporation   that   operates   a   physical

medicine/chiropractic clinic in Alliance, Ohio.

       2.      Select Medical Corporation is a Missouri corporation with its principal place of

business in Pennsylvania.

       3.      Select Medical Corporation is a for-profit corporation that derives revenue from

the providing of physical therapy services at various facilities in Ohio under the trade name

“NovaCare Rehabilitation.”
         Case: 4:21-cv-00820-BYP Doc #: 1 Filed: 04/19/21 2 of 6. PageID #: 2




        4.     Select Medical Corporation owns and/or operates the physical therapy facility

located at 550 South Canfield Niles Road in Youngstown, Ohio 44515 under the trade name

“NovaCare Rehabilitation.”

                                              FACTS

        5.     On August 22, 2019, Family Health received a document on its fax machine

touting the physical therapy services of “NovaCare Rehabilitation” (the “NovaCare Fax”). A

copy of the NovaCare Fax is attached hereto as Exhibit A.

        6.     The NovaCare Fax advertised the various services of “NovaCare Rehabilitation”

such as “Physical Therapy”, “Sports Medicine”, and “Concussion Rehabilitation.”

        7.     The NovaCare Fax, which was not addressed to anyone, was targeted at medical

providers such as Family Health to generate patient referrals to “NovaCare Rehabilitation”

facilities.

        8.     The NovaCare Fax offered to “better serve you and your patients,” invited the

intended recipients to “make a referral,” and promised to “contact your patient and schedule

them within 24 hours.”

        9.     The NovaCare Fax was transmitted to Family Health’s fax number and received

by Family Health’s fax machine. Upon receiving this transmission, Family Health’s fax machine

printed the NovaCare fax onto paper using ink and toner.

                    CLAIM FOR RELIEF – VIOLATION OF THE TCPA

        10.    47 U.S.C. § 227 is a federal law that is commonly known as the Telephone

Consumer Protection Act (“TCPA”) or Junk Fax Prevention Act (“JFPA”).

        11.    The TCPA generally prohibits the sending of unsolicited advertisements via

facsimile. Specifically, 47 U.S.C. § 227(b)(1)(C) states, in part, as follows:




                                                  2
        Case: 4:21-cv-00820-BYP Doc #: 1 Filed: 04/19/21 3 of 6. PageID #: 3




               It shall be unlawful for any person . . . to use any telephone
               facsimile machine, computer or other device to send, to a
               telephone facsimile machine, an unsolicited advertisement
               unless— (i) the unsolicited advertisement is from a sender with an
               established business relationship with the sender . . . and (iii) the
               unsolicited advertisement contains a notice meeting the
               requirements under paragraph (2)(D).

       12.     47 U.S.C. § 227(a)(5) of the TCPA defines the term “unsolicited advertisement”

as follows:

               The term ‘unsolicited advertisement’ means any material
               advertising the commercial availability or quality of any property,
               goods, or services which is transmitted to any person without that
               person’s prior express invitation or permission, in writing or
               otherwise.

       13.     Paragraph (b)(2)(D) of the TCPA sets forth the requirements for an opt-out notice

on fax advertisements. These requirements include, among others, that “the notice is clear and

conspicuous and on the first page of the unsolicited advertisement” and that “the notice states

that the recipient may make a request to the sender of the unsolicited advertisement not to send

any future unsolicited advertisements to a telephone facsimile machine and that failure to

comply, within the shortest reasonable time, . . . is unlawful.”

       14.     The NovaCare Fax advertised the commercial availability and/or quality of the

services of Select Medical Corporation.

       15.     Select Medical Corporation did not obtain express permission from Family Health

before transmitting the NovaCare Fax to the fax number/fax machine of Family Health.

       16.     The NovaCare Fax did not contain a notice that met the requirements of

Paragraph (b)(2)(D) of the TCPA.

                               CLASS ACTION ALLEGATIONS

       17.     Family Health brings this action on behalf of the following persons: “All persons




                                                  3
        Case: 4:21-cv-00820-BYP Doc #: 1 Filed: 04/19/21 4 of 6. PageID #: 4




who (1) on or after four years prior to the filing of this action; (2) were sent the NovaCare Fax or

similar material; (3) via facsimile; (4) and for whom Select Medical Corporation has no

documents purporting to show the intended recipient’s express permission to receive facsimile

advertisements from Select Medical Corporation. The persons who meet these criteria are the

“putative class members”.

       18.     Numerosity: Based on information, belief, and the appearance of the NovaCare

Fax, Select Medical Corporation sent the NovaCare Fax to numerous persons via their fax

numbers/fax machines.

       19.     Commonality: Common questions of law and fact apply to the claims of the

putative class members. These include the following:

               (a)     Whether the NovaCare Fax is an “unsolicited
                       advertisement” within the meaning of the TCPA;

               (b)     Whether Select Medical Corporation is the “sender” of the
                       NovaCare Fax within the meaning of the TCPA;

               (c)     Whether Select Medical Corporation obtained “express
                       invitation or permission” within the meaning of the TCPA
                       from the recipients of the NovaCare Fax prior to
                       transmitting it to them via their fax numbers/fax machines;

               (d)     Whether the NovaCare Fax contained an opt-out notice that
                       complied with the requirements of the TCPA; and

               (e)     Whether Select Medical Corporation sent the NovaCare
                       Fax intentionally, was aware of the TCPA at the time,
                       and/or violated the TCPA knowingly.

       20.     Typicality: Family Health has the same claim under the same federal statute as the

other putative class members for their receipt of the NovaCare Fax (and any similar facsimiles).

Family Health also has the same damages as the other putative class members for the alleged

violation(s) of the TCPA by Select Medical Corporation.




                                                 4
        Case: 4:21-cv-00820-BYP Doc #: 1 Filed: 04/19/21 5 of 6. PageID #: 5




       21.     Adequacy: Family Health has no interests in conflict with the putative class

members, has the resources and inclination to prosecute this action to completion, and has

retained experienced and competent counsel to assist it in doing so.

       22.     Predominance: The questions of law and fact common to the putative class

members predominate over any questions affecting only individual members because:

               (a)    Family Health’s claim depends on the same factual and
                      legal issues as the claims of the other putative class
                      members;

               (b)    the evidence supporting Select Medical Corporation’s
                      likely defenses will come solely from Select Medical
                      Corporation’s own records and will not require any
                      information or inquiries from individual class members;

               (c)    the damages for the alleged violation(s) of the TCPA by
                      Select Medical Corporation are set by statute and,
                      therefore, will be the same for each and every member of
                      the putative class; and

               (d)    the identity of the putative class members can be readily
                      ascertained from Select Medical Corporation’s computer,
                      phone, or other business records.

       23.     Superiority: A class action would be superior to individual actions by the putative

class members for the following reasons:

               (a)    the damages suffered by any one class member are too low
                      to justify a stand-alone, individual lawsuit;

               (b)    the TCPA contains no provision for awarding attorney fees.
                      As such, individual claimants would, as a practical matter,
                      have to proceed pro se against a large, sophisticated
                      defendant;

               (c)    many of the putative class members are, like Family
                      Health, non-natural entities that would not be permitted to
                      proceed in court pro se; and

               (d)    the evidence concerning each of the putative class
                      member’s claims is so similar that the adjudication of each



                                                5
       Case: 4:21-cv-00820-BYP Doc #: 1 Filed: 04/19/21 6 of 6. PageID #: 6




                     on an individual basis would be repetitive, inefficient, and
                     wasteful.

       WHEREFORE, Plaintiff Family Health Physical Medicine, LLC demands judgment in its

favor and against Defendant Select Medical Corporation as follows:

       (1)    that the Court adjudge and decree that the present case may be maintained
              as a class action, appoint Family Health as the representative of the class,
              and appoint counsel for Family Health as counsel for the class;

       (2)    that the Court award the statutory damages provided by the TCPA to
              Family Health and the other members of the class for each violation of the
              TCPA by Select Medical Corporation; and

       (3)    that the Court award Family Health an incentive award, pre-judgment
              interest, post-judgment interest, attorney fees, treble damages, costs, and
              such other relief as may be just and proper.


                                            Respectfully submitted,


                                            /s/ Matthew E. Stubbs
                                            GEORGE D. JONSON
                                            MATTHEW W. STUBBS
                                            MONTGOMERY JONSON LLP
                                            600 Vine Street, Suite 2650
                                            Cincinnati, OH 45202
                                            Telephone:     (513) 241-4722
                                            Facsimile:     (513) 768-9227
                                            Email:         gjonson@mojolaw.com
                                                           mstubbs@mojolaw.com




                                               6
